         Case 1:18-cv-01442-VSB Document 37 Filed 02/08/19 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


 RICARDO ARTURO MENDEZ TUCUBAL,                          Index No. 18-cv-01442
 individually and on behalf of others similarly
 situated,                                               MOTION TO WITHDRAW AS
                                                         COUNSEL
                               Plaintiff,

                      -against-

 MK 32 RESTAURANT CORP. (D/B/A THE
 KUNJIP), MYOUNGA RESTAURANT, INC.
 (D/B/A THE KUNJIP), HAI HWA PAK, and
 CHUNG HO,

                                  Defendants.


        Haleigh Amant, Esq., the undersigned counsel, respectfully moves to withdraw as
counsel for Plaintiff in the above-captioned matter, as she is moving out of state and therefore
her last day with the law firm of Michael Faillace & Associates, P.C. is Monday, February 11,
2019.

       Michael Faillace & Associates, P.C. will continue to represent the Plaintiff in this matter,
and no party will be prejudiced if this Motion is granted.

       WHEREFORE, undersigned counsel and the Plaintiff respectfully request that this Court
permit Haleigh Amant to withdraw as counsel for the Plaintiff in this matter.


Dated: New York, New York                       Respectfully submitted,
       February 8, 2019

                                                /s/ Haleigh Amant
                                                Haleigh Amant, Esq.
                                                Michael Faillace & Associates, P.C.
                                                60 East 42 nd Street, Suite 4510
                                                New York, New York 10165
                                                Attorneys for Plaintiff
